Citation Nr: 1541955	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-28 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserves with active duty periods from October 1994 to May 1997, and September 2002 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's virtual claims file.

This case was previously before the Board in March 2015, and was remanded for an addendum medical opinion regarding etiology of the Veteran's bilateral hearing loss and tinnitus.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App.  268 (1998).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is related to service.

3.  The Veteran's tinnitus is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2015).

The Board does not dispute that the Veteran has bilateral hearing loss, nor that he was exposed to hazardous noise in service.  Audiometric testing from December 2011 shows that the Veteran has a bilateral hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  In addition, the Veteran provided competent, credible testimony that he was exposed to blasts or explosions from rocket propelled grenades and land mines during his deployment in Afghanistan.

The Board finds that the Veteran's hazardous noise exposure during his second period of service is related to his current bilateral hearing loss.  The Veteran has provided credible and competent statements that his hearing problems began during his deployment.  Specifically, a November 19, 2009 VA treatment record shows that the Veteran reported being exposed to rocket explosions during his deployment, which caused ringing in his ears.  He further stated that he still has ongoing intermittent ringing in his ears.  A TBI Consult Report dated January 13, 2010 shows that the Veteran reported severe hearing difficulty and chronic tinnitus, which he attributed to rocket explosions during his deployment.  The Veteran stated in his VA Form 9 dated October 15, 2012, that he developed hearing loss and ringing in his ears since his deployment to Afghanistan, due to multiple rocket attacks.  Finally, the Veteran testified during his August 2013 Board hearing that his hearing was normal prior to his deployment, however, when he returned, the examiner conducting the separation examination indicated there was "no way" the Veteran would be able to attend Ranger School with his "hearing the way it is."

The addendum opinion obtained pursuant to the Board's March 2015 remand directives is unfavorable to the Veteran's claim and is very persuasive, citing to studies on hearing loss and discussing the Veteran's service treatment records.  However, that medical opinion does not address the Veteran's second period of service, and, unfortunately, those records are not available to review, through no fault of the Veteran.  While the audiologist explained why the Veteran's current hearing loss and tinnitus were not as likely as not related to service, based, in part, on no significant "noise injury" during service, that opinion was based on the first period of service.  The Veteran has credibly reported much more significant noise exposure in the second period of service in Afghanistan, but no contemporaneous hearing tests are available.  The examiner offered no opinion regarding the Veteran's second period of service and the more significant noise injuries therein.  Thus, the Board affords the VA audiologist's opinion little probative value as to the question of whether the Veteran's current hearing loss and tinnitus are related to the hazardous noise exposure during his second period of service.

Moreover, the Veteran has credibly testified that the hearing loss began in the second period of service.  His testimony as to continuity and the circumstances of his service in Afghanistan weigh in favor of the claim.  Considering that the only medical opinions of record fail to address the central question in this case, and there are no objective hearing tests available from the second period of service to rebut the Veteran's contentions, the Board must conclude the evidence is equally balanced.  Therefore, resolving all doubt in his favor, the Board finds that his current bilateral sensorineural hearing loss and tinnitus are related to service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws governing payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws governing payment of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


